Citation Nr: 1646651	
Decision Date: 12/13/16    Archive Date: 12/21/16

DOCKET NO.  12-28 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel
INTRODUCTION

The Veteran served on active duty from December 2002 to December 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In December 2013, the Board remanded the case for the Veteran to be scheduled for a requested hearing.  In February 2016 the Veteran provided testimony before the undersigned Veterans Law Judge by videoconference hearing. 


FINDINGS OF FACT

1.  In an August 2008 rating decision, the RO denied service connection for a low back disability; the Veteran did not submit a Notice of Disagreement with that rating decision.

2.  Evidence received since the August 2008 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.

3.  The Veteran's degenerative disc disease of the lumbar spine at least as likely as not is a result of inservice back injury.


CONCLUSIONS OF LAW

1.  The August 2008 rating decision, in which the RO denied the Veteran's claim for entitlement to service connection for a low back disability, is final.  38 U.S.C.A. § 7105 (c) (West 2002, 2014); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2008, 2015).
2.  As evidence pertinent to the claim for service connection for a low back disability submitted since the RO's August 2008 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim

In August 2008, the RO denied the Veteran's claim for service connection for a low back disability on the basis that there was no medical evidence showing a current low back disability.  Subsequent to the RO's final August 2008 decision, a November 2010 magnetic resonance imaging (MRI) study showed degenerative changes and disc disease, and a VA examination in October 2011 diagnosed lumbar degenerative disc disease.  This evidence is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for entitlement to service connection for a low back disability.  Thus, the Board finds that the Veteran's claim should be reopened.

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Evidence

The service treatment records show that in September 2006 the Veteran reported low back pain.  He noted that he worked with cargo and was constantly lifting heavy objects.  In March 2007, he was seen with complaint of low back pain intermittently for the past year.  The assessment was chronic intermittent back pain.  On the report of medical history completed in October 2007, prior to his separation from service, the Veteran reported recurrent back pain.

Following service, in May 2008, the Veteran reported chronic low back pain.

On VA examination in July 2008, the Veteran reported that he initially injured his back during service when lifting provisions weighing 25-30 pounds.  He reported that he was treated with muscle relaxers and exercises.  When he changed jobs to Cargo in 2006 he started having worsening pain in lower back due to heavy lifting.  He reported that he was then treated with stretches and anti-inflammatories.  The Veteran reported that currently he has constant pain in the back.  Examination showed tenderness and pain on motion of the lower back.  X-ray showed no acute fracture or subluxation of the lumbar spine.  The examiner found insufficient clinical evidence at present to warrant a diagnosis of an acute or chronic back disorder or residual thereof.

An MRI in November 2010 showed degenerative changes and disc disease.

On VA examination in October 2011, the Veteran reported his low back never got better and continued to hurt daily after the initial injury in service.  He stated that his low back hurt daily from 2004-2007 in the Navy.  He reported that his main job was lifting cargo daily, and that Navy doctors did not do much for his back problem.  The Veteran reported that his low back continued to worsen since he left the service in 2007.  He currently worked in shipping which was not very physically demanding, as most lifting was less than 10 pounds.  He stated that hydrocodone pills allowed him to complete his day at work.  The examiner diagnosed lumbar degenerative disc disease and opined that it was less likely than not (less than 50 percent probability) that the Veteran's current low back disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran "was seen twice (2004/2007-active duty 2002-2007) for low back pain in the service and was referred to physical therapy for treatment.  No chronic condition of the low back was diagnosed in service or within one year of discharge.  In 2008 his lumbar spine X-ray was normal.  Three years after discharge from the service the veteran had an MRI lumbar spine performed which shows mild degenerative changes and disc disease.  There is no nexus to his current chronic MRI lumbar spine changes seen and his service."

The Veteran testified before the undersigned in February 2016 that he injured his back lifting boxes of cargo and provisions in service and that he had continued to have back pain since service.

In a May 2016 statement, A.S., a Doctor of Chiropractic, noted that the Veteran had been seen for pain the lumbar muscles bilaterally, which the Veteran noted had been present since he had a physical job in service.  Dr. S. stated that in her "opinion, [the Veteran] has permanent injury due to the overuse of his back in the military.  Upon examination, he had neurological and orthopedic abnormalities."

Analysis

The Veteran has reported that he began experiencing back pain during service and that such pain has continued in the years following service.  In its role as a finder of fact, the Board finds his lay account is both competent and credible.  Further, it is supported by documented inservice complaints regarding back pain, including a notation of chronic intermittent back pain, as well as the documented postservice complaints.  

The record contains the medical opinion of Dr. S. relating the Veteran's current back complaints to his period of service.  

The July 2008 VA examiner found insufficient clinical evidence to warrant a diagnosis of an acute or chronic back disorder or residual thereof.  The Board notes that while the spine X-ray was negative at that time, no MRI was conducted.  The examination at that time documented tenderness and pain on motion.  

The only MRI of record was conducted in November 2010, less than three years after separation from service; this demonstrated degenerative disc disease in the Veteran, who was then 29 years of age.  

The October 2011 VA examiner did not provide sufficient rationale for the conclusion that the Veteran's degenerative disc disease was not related to his inservice injury.  Specifically, the examiner did not explain why the findings shown on the initial MRI in 2010 would not be related to an inservice cause given that no MRI was conducted until that date. 

When all reasonable doubt is resolved in the Veteran's favor, the evidence for and against the claim is at least in equipoise.  Given the documented ongoing complaints of back pain beginning in service and continuing thereafter; the MRI evidence of degenerative disc disease in a young Veteran less than three years after service; and the chiropractor's opinion relating the Veteran's current back disability to his period of service, service connection for degenerative disc disease of the lumbar spine is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.



ORDER

Service connection for degenerative disc disease of the lumbar spine is granted.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


